***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. JAYSON MOTA-
                  ROYACELI
                  (AC 39187)
                       Lavine, Sheldon and Bishop, Js.

                                   Syllabus

Convicted of the crime of manslaughter in the first degree, the defendant
    appealed to this court. On appeal, he claimed that the trial court erred
    in limiting his voir dire of the venire panel and improperly gave the jury
    a Chip Smith instruction at an impermissibly coercive time. Held:
1. The defendant’s claim that the trial court erred in limiting defense counsel’s
    line of questioning of prospective jurors regarding the finality of the
    verdict was unavailing; that court properly determined that the ques-
    tioning regarding finality was improper, as it concerned the understand-
    ing of legal concepts and awareness of legal proceedings, rather than
    the probing of potential bias, and the defendant did not demonstrate
    that he was prejudiced by the court’s ruling.
2. The defendant could not prevail on his claim that the Chip Smith charge
    given by the trial court on a Friday afternoon was impermissibly coer-
    cive; the evidence did not suggest that the jury was misled or coerced
    by the court’s giving of the Chip Smith charge on a Friday afternoon,
    the charge was given in accordance with the language previously
    approved by our Supreme Court, the verdict was not reached until after
    the weekend on the following Monday, and the mere fact that one of
    the jurors had asked about scheduling was not enough to suggest that
    there was coercion.
       Argued September 25—officially released December 18, 2018

                             Procedural History

   Substitute information charging the defendant with
the crimes of manslaughter in the first degree and tam-
pering with evidence, brought to the Superior Court in
the judicial district of Hartford and tried to the jury
before Kwak, J.; verdict and judgment of guilty of man-
slaughter in the first degree, from which the defendant
appealed to this court. Affirmed.
  Lisa J. Steele, assigned counsel, with whom, on the
brief, was Stephen A. Lebedevitch, assigned counsel,
for the appellant (defendant).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Anthony Bochicchio, senior assistant
state’s attorney, for the appellee (state).
                           Opinion

   LAVINE, J. The defendant, Jayson Mota-Royaceli,
appeals from the judgment of conviction rendered after
a trial to the jury, on the charge of manslaughter in the
first degree in violation of General Statutes § 53a-55 (a)
(1). The defendant claims that the trial court improperly
(1) limited his voir dire of the venire panel and (2) gave
the jury a Chip Smith instruction at an impermissibly
coercive time. We affirm the judgment of the trial court.
   The jury was presented with evidence of the following
facts. The defendant and the victim worked together
and attended the wedding reception of one of their
coworkers. During the course of the night, the victim
touched the defendant’s buttocks, causing the defen-
dant to get angry. The victim tried to fight the defendant,
but the defendant did not want to fight. After they sepa-
rately left the reception, there was phone communica-
tion between the two, and they ultimately drove to and
met in a parking lot. After a discussion, the defendant
returned to his car, and after getting in, he thought that
he saw the victim with a firearm, and drove the car
into the victim, killing him. No gun was found on the
scene. Following the trial, the defendant was convicted
of one count of manslaughter in the first degree in
violation of § 53a-55 (a) (1) and acquitted of two counts
of tampering with evidence in violation of § 53a-155 (a)
(1).1 This appeal followed.
                              I
  The defendant claims that the court erred in limiting
defense counsel’s line of questioning of prospective
jurors regarding the finality of their verdict. Specifically,
the defendant argues that without being allowed to
pursue this line of questioning, ‘‘there [was] an imper-
missible risk that one or more jurors entertained a belief
that the ultimate task of determining whether the defen-
dant is guilty or not could be corrected in a higher
court.’’ We are unpersuaded.
   Jury selection for the defendant’s trial began on Octo-
ber 22, 2015. During voir dire, defense counsel’s line of
questioning included inquiries regarding the finality of
a jury’s verdict.2 After the state objected, the court
allowed the line of questioning but ordered defense
counsel to reword the questions. The next day, how-
ever, upon reconsidering the state’s objection, the court
precluded defense counsel from asking venirepersons
whether they believed that their verdict as jurors would
be final. The defendant argues that the court erred in
precluding this line of questioning, and that in doing
so, the court deprived the defendant of his right to
inquire into potential bias. We disagree.
   ‘‘Voir dire plays a critical function in assuring the
criminal defendant that his [or her] [s]ixth [a]mendment
right to an impartial jury will be honored. . . . Part of
is an adequate voir dire to identify unqualified jurors.
. . . Our constitutional and statutory law permit each
party, typically through his or her attorney, to question
each prospective juror individually, outside the pres-
ence of other prospective jurors, to determine [his or
her] fitness to serve on the jury. . . . Because the pur-
pose of voir dire is to discover if there is any likelihood
that some prejudice is in the [prospective] juror’s mind
[that] will even subconsciously affect his [or her] deci-
sion of the case, the party who may be adversely
affected should be permitted [to ask] questions
designed to uncover that prejudice. This is particularly
true with reference to the defendant in a criminal case.
. . . The purpose of voir dire is to facilitate [the] intelli-
gent exercise of peremptory challenges and to help
uncover factors that would dictate disqualification for
cause.’’ (Citations omitted; internal quotation marks
omitted.) State v. Edwards, 314 Conn. 465, 483, 102
A.3d 52 (2014).
   It is well settled that ‘‘[t]he court has wide discretion
in conducting the voir dire . . . and the exercise of that
discretion will not constitute reversible error unless it
has clearly been abused or harmful prejudice appears
to have resulted.’’ (Citations omitted.) State v. Dahl-
gren, 200 Conn. 586, 601, 512 A.2d 906 (2009).
   ‘‘A defendant will not prevail on appeal just because
he might be correct in asserting that a prohibited line of
questioning would have exposed potential bias.’’ State
v. Thornton, 112 Conn. App. 694, 705, 963 A.2d 1099,
cert. denied, 291 Conn. 914, 970 A.2d 727 (2009). ‘‘We
have repeatedly stated that a juror’s knowledge or igno-
rance concerning questions of law is not a proper sub-
ject of inquiry on voir dire.’’ State v. Dahlgren, supra,
200 Conn. 601.
   As an initial matter, we reject the defendant’s charac-
terization of the prohibited inquiry as relating to ‘‘bias.’’
The term ‘‘bias,’’ as commonly used, refers to a predis-
position or tendency to view a person or circumstance
in an unfair way. The trial court determined that the
questioning regarding finality was improper, as it con-
cerned the understanding of legal concepts. We agree
with this determination, as the line of questioning by
defense counsel improperly inquired into legal knowl-
edge. Although the defendant argues that the questions
were not improper questions of law, he emphasizes the
importance of gauging a venireperson’s ‘‘aware[ness]
of the possibility of post-conviction proceedings.’’ We
fail to see the distinction between improper questions
regarding a venireperson’s knowledge of law, and the
questions that the defendant sought to ask. These ques-
tions did not probe potential bias but, rather, inquired
into a venireperson’s awareness of legal proceedings.
  Additionally, the defendant has failed to demonstrate
that he was prejudiced by the court’s ruling. The defen-
dant argues that prejudice arose from the risk that a
juror might have believed that a higher court could
correct an improper verdict. This argument is specula-
tive as there is no evidence in the record to support it.
We therefore reject the defendant’s claim.
                             II
  The defendant’s second claim is that the Chip Smith3
charge, given at 4 p.m. on the Friday before Thanksgiv-
ing, was impermissibly coercive.4 Additionally, the
defendant argues that the charge was coercive as the
jury had questioned the schedule for the following week
and one of the jurors had a doctor’s appointment on
Monday. We are unpersuaded.
   After the close of evidence and final arguments, the
court charged the jury on Tuesday, November 17, 2015.
On Friday, November 20, 2015, prior to lunch, the jury
sent a note to the court indicating that it was unable
to come to an agreement and requested instruction from
the court about the state’s burden of proof. The state
then requested that the Chip Smith charge be given at
once, providing the jurors the opportunity to think
about it over lunch, rather than giving them the charge
late on a Friday. Defense counsel, however, stated that
giving the Chip Smith charge at that time would be
‘‘putting the cart before the horse . . . .’’ After
explaining to the jury that the court would not give
further instruction, the court sent the jury back to delib-
erate further without giving them the Chip Smith
charge.
   Later in the day, the jury sent out another note indicat-
ing it had reached a verdict on count two but was
deadlocked on the other two counts. Defense counsel
objected to giving the Chip Smith charge, noting that
it was 4 p.m. on a Friday, and asked that the court
accept the jury’s verdict on count two and declare a
mistrial on the other two counts or alternatively modify
the language in the Chip Smith charge. The court denied
the request and gave the standard Chip Smith charge.
Shortly after the charge was given, one of the jurors
spoke to the court’s clerk expressing concern about a
doctor’s appointment the juror had scheduled for 12:30
p.m. on Monday. The juror was told that ‘‘they [the
jury] would have to be [there in court] regardless.’’ On
Monday, November 23, 2015, at 11:07 a.m., the jury sent
out a note indicating that it had reached a verdict on
all three charges.
   ‘‘A jury that is coerced in its deliberations deprives
the defendant of his right to a fair trial under the sixth
and fourteenth amendments to the federal constitution,
and article first, § 8, of the state constitution. Whether
a jury [was] coerced by statements of the trial judge is
to be determined by an examination of the record. . . .
The question is whether in the context and under the
circumstances in which the statements were made, the
jury [was], actually, or even probably, misled or
coerced. . . . The court must consider [the jury
instructions] from the standpoint of their effect upon
the jury in the context and under the circumstances
in which they were given.’’ (Citation omitted; internal
quotation marks omitted.) State v. Daley, 161 Conn.
App. 861, 866, 129 A.3d 190 (2015), cert. denied, 320
Conn. 919, 132 A.3d 1093 (2016).
   Upon review of the record, the evidence does not
suggest that the jury was misled or coerced by the
court’s giving of the Chip Smith charge on Friday after-
noon. The charge was given in accordance with the
language approved by our Supreme Court. See State v.
O’Neil, 261 Conn. 49, 51, 801 A.2d 730 (2002). Further-
more, although the charge was given at 4 p.m. on a
Friday,5 the verdict was not reached until after the
weekend, at 11:07 a.m. on Monday. The mere fact that
a juror asked about scheduling is not enough to suggest
that there was coercion. We cannot conclude that, in
the context and under the circumstances in which the
charge was given, the jury was, actually or even proba-
bly, misled or coerced. We therefore reject the defen-
dant’s claim and affirm the judgment of the trial court.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The tampering charges arose from the defendant’s conduct in moving
the vehicles after hitting the victim with his car and the fact that his cell
phone was never recovered.
   2
     Defense counsel questioned the venireperson who was chosen as the
first juror as follows:
   ‘‘Q. Do you think that a jury’s decision in a criminal case is a final decision?
   ‘‘A. Please repeat that.
   ‘‘Q. Do you think that the jury’s verdict, I should say, their verdict is a
final decision? Meaning that it’s not going to change the judge having just
the responsibility of punishment in the event of conviction, he doesn’t sit
as a seventh juror. It’s up to the jury.
   ‘‘A. Correct.
   ‘‘Q. Do you agree that the jury’s verdict is final?
   ‘‘A. Well, as I understand, I mean, I’m not a lawyer, as I understand it,
the—if someone is convicted, they would have a right to appeal if something,
they didn’t think something was right, maybe it was something that the jury
didn’t get to hear and they want to bring that to the attention of the judge
or the court and say, wait, wait, I think this should have been allowed in
and it wasn’t.
   ‘‘Q. Here’s what I’m getting at: Do you think your decision, ultimately if
you get it wrong, as the jury, whichever way it is, that somehow that’ll be
corrected so you don’t have to worry about it. Or do you think, no, it’s going
to be given weight and effect, your decision is final?
                                        ***
   ‘‘Q. If the jury—you know that there’s an appeal process and in that.
   ‘‘A. Right.
   ‘‘Q. That’s not something that you can concern yourself with.
   ‘‘A. Right.
   ‘‘Q. What I’m really getting at is the jury’s decision is given weight and
effect by this judge and any other.
   ‘‘A. Correct.
   ‘‘Q. And it’s not going to be changed because someone disagrees with
the jury.
   ‘‘A. Correct.
                                        ***
   ‘‘Q. Because if the jury thinks, hey, look, if we get it wrong, someone will—
   ‘‘A. Let’s just do this now and someone else will fix it later?
   ‘‘Q. Right.
   ‘‘A. No, no, no, no. It’s the jury’s—otherwise, it’s a waste of our time.’’
   3
     ‘‘A Chip Smith instruction reminds the jurors that they must act unani-
mously, while also encouraging a deadlocked jury to reach unanimity.’’
(Internal quotation marks omitted.) State v. O’Neil, 261 Conn. 49, 51 n.2,
801 A.2d 730 (2002). We note that the instruction given in the present case
followed the language as set forth and approved in O’Neil. Id., 74–75. The
defendant does not challenge the wording of the charge.
   4
     The defendant argues that this alleged impermissibly coercive timing of
the Chip Smith charge bolsters the alleged risk discussed in part I of this
opinion that a juror might have believed that a higher court could correct
an improper verdict. This argument is undermined by the fact that defense
counsel was able to freely question each member of the venire panel about
the pressure of holding a minority position in deliberations:
   ‘‘Q. Let’s suppose you’re chosen for the case. You go back into the delibera-
tion room. You discuss the case, take a vote and ultimately whichever way
it is, you are in the minority. It’s five to one. How do you think you’d handle
that situation?
   ‘‘A. Yeah, I can only imagine how much pressure that would be, but if it
was truly five to one, I guess it would be five to one.
                                         ***
   ‘‘Q. And you mentioned the pressure. You know, let’s suppose it’s five o’
clock on a Friday afternoon and if you don’t return a verdict, you’ve got to
come back on Monday. Are you someone who thinks you might cave in and
change your mind simply to—
   ‘‘A. Not at all, no.
   5
     Notably, defense counsel objected to the state’s proposal to give the
Chip Smith charge after the jury sent its first note to avoid the charge being
given late on a Friday.